 


109 HR 141 IH: To amend the Internal Revenue Code of 1986 to provide for a permanent extension of the credit for producing electricity from wind.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 141 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. McHugh introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for a permanent extension of the credit for producing electricity from wind. 
 
 
1.Permanent extension of credit for producing electricity from windSection 45(d)(1) of the Internal Revenue Code of 1986 (relating to wind facility) is amended by striking , and before January 1, 2006. 
 
